Woodward, J. (dissenting):
The complaint in this action alleges that the plaintiff was, seriously injured in an attempt to stop a runaway team, which menaced the lives and limbs of his own and other children playing in the highway where the team was approaching, and that “all of said injuries so sustained as aforesaid, were caused solely and wholly by reason of bhe fault, carelessness, recklessness and negligence of defendant, in that said team of horses ran away in consequence of the said defendant leaving said horses standing on the street unattended and without any person in charge of same and without being fastened or held in any way or manner, and without having any weight attached to said horses or to the bit or rein of said horses, and that the said horses were unruly and fractious, and had on previous occasions, as plaintiff is informed and verily believes, ran away, and that at the time of said injuries there was no one in charge of said team of horses and no person or persons was or were in said coal wagon.” This allegation of the complaint was denied by the answer, and the burden of proving the allegations was thus upon the plaintiff. The trial resulted in the court dismissing the complaint upon defendant’s motion, and the plaintiff appeals to this court.
The plaintiff urges upon this appeal that the court erred in granting the motion for a nonsuit, and that he was entitled to go to the jury upon the question “as to whether the rope offered in evidence, which it was claimed was attached to the weight on one of the runaway horses, was a fit and proper rope and sufficient in strength to properly secure these horses and hold a weight of eighteen pounds.” It is a sufficient justification for the ruling of the court upon this point that no such issue was tendered. The allegation of negligence was that the defendant had left “ said horses standing on the street unattended and without any person in charge of same and without being fastened or held in any way or manner, and without having any weight attached to said horses or to the bit or rein of said horses, and that the said horses were unruly and fractious, and had on previous occasions, * * * ran away.” No suggestion is here made that the defendant had used improper rope or fastening; the allegation was that it *885had used none at all, and the only evidence which is suggested as sustaining this allegation of the complaint is the testimony of one who looked over the team after it had been stopped, and he says that he saw no snap attached to the bridle of either of the horses. The plaintiff was bound to prove the particular negligence alleged in his complaint; he was hound to show that the team was unattended, and that it was left in the street “ without being fastened or held in any way or manner, and without having any weight attached,” and this issue is not met by testimony that at some time after the horses had been stopped the witness saw no snap attached to the hits or bridles of the horses, and even this testimony is of a very negative character. Two witnesses, wholly uncontradicted, testified that the team was in charge of a driver who is not shown to have been incompetent; that each of the horses had a weight of eighteen pounds attached to the bridle by means of a rope and snap while they were standing awaiting the unloading of a consignment of coal; that the coal had been discharged and that the driver had detached one of the weights and was placing the same upon the wagon, when the team suddenly started and ran away, and it further appeared, from the uncontradicted evidence, that the team was started by an employee of the brewery where the coal had been delivered, who, in operating a hose to wet down the coal, directed a stream of cold water upon the feet of the horses, causing them to get away. There was no suggestion in the pleadings or in the evidence that the rope used was not a proper one; the plaintiff’s theory of the case was that the team was not fastened in any manner whatever, and the jury had no right to speculate upon the question of whether a particular piece of rope which was used was adequate or not. If the complaint had asserted as a ground of negligence that the team was improperly fastened, or that the fastening used was inadequate or defective, and if this issue had been tried, it would, of course, he for the jury to determine whether the rope was a proper one, but here the plaintiff assumed the burden of proving that the team was not fastened at all, and without furnishing any evidence upon the direct point, and after the defendant had shown conclusively that the team was fastened in an approved manner, the plaintiff had no *886right to have the jury pass upon the sufficiency of the rope, particularly as no such issue was suggested during the progress of the trial. There was no evidence whatever that the rope broke at the time the horses started; that it was in any particular unfit for the use to which it was put. The jury had nothing before it except a piece of rope which was broken, but whether the rope broke during the run or at the initial movement of the team, does not appear, and, unless it failed at the time the team became frightened, and thus demonstrated its uselessness in preventing the starting, it could have no bearing upon the question. The evidence seems to indicate that the weight was carried or dragged a distance of 200 feet before it separated from the horses, and this might have been due to its catching upon some obstruction and causing a strain entirely beyond the reasonable anticipations of man. In the case of Pearl v. Macaulay (6 App. Div. 70) the question presented was whether the court was justified in holding that the defendant had shown sufficient facts to exonerate him after a prima facie case of negligence in a runaway case, and it was held that the matter should have been sent to the jury; but in that case there was evidence that the defendant had made an admission that the horse was not hitched at all, and the reference to the rope alleged ,to have been used in that case was incidental and had no reference to a situation such as developed upon this trial; and the case of Thompson v. Plath (44 App. Div. 291) does not help the plaintiff under the circumstances which he developed upon the trial. There was a complete failure on the part of the plaintiff to establish the cause of action asserted, and the complaint was properly dismissed.
The judgment appealed from should be affirmed, with costs,
Kellogg, J., concurred.
Judgment reversed and new trial granted, with costs to appellant to abide event.